Citation Nr: 1724285	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, fatty liver disease, and/or nonalcoholic steatohepatitis (NASH).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 RO that denied reopening a claim for service connection for a liver disorder because the evidence submitted was not new and material. 

The Veteran's previous claims for service connection for hepatitis were denied in several prior RO decisions. In October 2001, the Veteran submitted a request to reopen a claim for service connection for hepatitis and jaundice. The RO denied the request because no new and material evidence was submitted. The Veteran appealed the denial to the Board, which determined that new and material evidence had been received, but denied the claim on the merits in an April 2006 decision. The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), which affirmed the Board's decision in July 2008, and the Veteran requested reconsideration by the Board, which was denied in September 2009. In February 2010, the Veteran filed the instant request to reopen his claim. 

In May 2012, the Veteran cancelled his request for a hearing before the Board. The hearing request is therefore withdrawn and appellate review may proceed. 38 C.F.R. § 20.702 (e) (2016). 

In June 2012, the Board determined that new and material evidence had been received to reopen the claim for service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, and/or fatty liver. The issue was remanded to the RO for additional development, including a VA examination. The case was subsequently returned to the Board.

In a December 2014 decision, the Board denied the claim. The Veteran again appealed to the Court. In a January 2017 joint motion for remand (JMR), the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated and the issue remanded.  In a February 2017 Court order, the joint motion was granted, the Board's July 2016 decision was vacated, and the issue was remanded.  The case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the January 2017 JMR and February 2017 Court order, the Board finds that remand is required for another VA examination and medical opinion as to the claim.

In the January 2017 JMR, the parties agreed that the Board erred by relying upon inadequate VA medical examination reports. Specifically, in assessing whether the Veteran was entitled to service connection for NASH, the Board relied upon a March 2010 VA medical opinion, which was considered inadequate in a January 2016 joint motion for partial remand (JMPR). The JMPR, based on a review of the June 2012 Board decision, which reopened and then remanded for a new examination, found the March 2010 VA examination report inadequate because it did not provide a rationale. The parties agreed that the September 2012 VA examination report relied upon the inadequate March 2010 VA examination, and failed to provide a nexus opinion as to whether the Veteran's exposure to contaminated blood was the cause of his NASH. The parties stated that although the September 2012 VA examination report addressed whether there was a nexus between hepatitis B contracted by the Veteran in service and his NASH, the two are mutually exclusive findings. The parties stated that the Board noted that the Veteran asserted "that he contracted viral hepatitis as a result of being inoculated with a dirty needle in service" and referred to a buddy statement that attested that the Veteran contracted hepatitis from dirty needles used during inoculations at Fort Dix. 

The Board notes that the claims file contains a July 2005 statement from the Veteran in which he contended that he contracted hepatitis from dirty needles used for vaccination during boot camp in February 1972 at Fort Dix.

The claims file also contains a March 2010 buddy statement by E.W., who said he served with the Veteran in Germany, and he recalled the Veteran becoming sick and looking yellow. He said he told the Veteran to go to the hospital, and that when he did, the Veteran was diagnosed with hepatitis B. The buddy stated, "If my memory serves me correctly, the hospital said that [the Veteran] probably had contracted Hepatitis B from the shots that we received when we processed through Fort Dix New Jersey on our way to Germany."

In the January 2017 JMR, the parties agreed that since the question of contaminated blood has not been addressed by the September 2012 VA examination report or the Board, a remand was warranted for the Board to provide the Veteran with an adequate opinion or examination report addressing this theory, one which does not rely upon inadequate examinations and provides an opinion that allows for the Board to address the relevant issue of the Veteran's claim. The Board therefore remands this appeal for a VA examination and medical opinion.

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and/or private medical records of treatment for a liver disorder, and associate them with the claims file.

2. After obtaining any additional medical records, schedule the Veteran for a VA liver diseases examination to address the nature and likely etiology of any current liver disorders. The claims file must be made available to and reviewed by the examiner. All necessary tests should be performed. 

After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis of any current liver disease or residual of liver disease that is found, to include hepatitis and NASH. For each current disorder that affects the liver or is a residual of liver disease, provide an answer to the following question:

Is it at least as likely as not (probability of at least 50 percent), that any current liver disease or residual of liver disease, including NASH, had its clinical onset during active service, or is otherwise etiologically related to the Veteran's active service, including on the basis of his claimed exposure to contaminated blood during an inoculation in service.

The VA examiner is asked not to rely on prior VA examination reports dated in March 2010 and September 2012, but rather to provide an independent medical opinion.

If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must discuss the medical rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Then, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and given an opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




